Case: 13-40591      Document: 00512597428         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40591
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RODRIGO ANDRES BERNAL-ESTEVEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1658-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Rodrigo Andres Bernal-
Estevez raises an argument that he concedes is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge
of drug type and quantity is not an element under 21 U.S.C. § 841. Knowledge
of drug type and quantity also is not an element of the offense under the related
statutes of 21 U.S.C. § 952 and § 960. United States v. Restrepo-Granda, 575


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40591    Document: 00512597428    Page: 2   Date Filed: 04/16/2014


                                No. 13-40591

F.2d 524, 527 (5th Cir. 1978); see United States v. Valencia-Gonzales, 172 F.3d
344, 345-46 (5th Cir. 1999). The appellant’s motion for summary disposition
is GRANTED, and the judgment of the district court is AFFIRMED.




                                      2